Citation Nr: 1037042	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for arthritis 
of the right knee. 

2.  Entitlement to a rating greater than 10 percent for arthritis 
of the left knee prior to March 14, 2007 and from September 1, 
2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1984 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from January 2004 and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, denying increased rating for left knee and 
right knee arthritis respectively.  The Veteran had a hearing 
before the Board in July 2010 and the transcript is of record.

During the pendency of this appeal, the Veteran was awarded a 
temporary total disability rating for his left knee from March 
14, 2007 to August 30, 2007 for surgical convalescence pursuant 
to 38 C.F.R. § 4.30 (2009).  This aspect of the Veteran's appeal, 
therefore, is no longer before the Board here because the Veteran 
has been awarded the maximum benefit allowed for his left knee 
during that time period.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(holding after the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending appeal).  
Accordingly, the issue has been appropriately rephrased above.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a liberal 
reading of these documents.  The Veteran has alleged inability to 
obtain or retain employment due to his service-connected knee 
disorders.  Such allegations are sufficient to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.")  
Such a claim has not, however, been considered by the RO or 
appealed to the Board.  Therefore, the issue of entitlement to 
TDIU is REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran claims his knees both cause him constant pain and 
instability and, therefore, warrant higher ratings or additional, 
separate ratings.  

The Veteran's VA outpatient treatment records through September 
2008 are currently of record and the Veteran was afforded VA 
examinations with regard to his knees in October 2003 and, more 
recently, in July 2008, over two years ago.

At the time of the July 2008 VA examination, the Veteran 
complained of "falling everyday" because of his knees.  At that 
time, the Veteran had recently undergone two surgeries on his 
left knee.  His bilateral knee disabilities were mainly 
manifested by pain and limited range of motion of the bilateral 
knees.  The examiner at that time did not find objective evidence 
of instability despite the Veteran's complaints. 

The Veteran testified at his hearing before the Board in July 
2010 that since the VA examination the Veteran seeks care with 
his primary VA doctor every six months for pain medication.  The 
Veteran further indicated he had undergone x-rays "recently" 
and was requesting issuance of knee braces to assist with his 
stability issues.  He testified he had braces previously, but 
they were stolen.  

The Veteran further testified that he previously worked as a 
welder and was laid off in 2003.  The Veteran indicated 
difficulties finding a new job mainly due to his knees, which he 
testified prevented him from doing the same type of laborious 
job.  In light of his bilateral knee disabilities and 
unemployment, the Veteran testified he applied for Social 
Security Administration (SSA) disability benefits "two years 
ago" (i.e., 2008) and the application was still pending.  

In light of the Veteran's testimony, the Board concludes further 
development is needed prior to final adjudication of these 
claims.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The Board notes the Veteran has identified VA outpatient 
treatment records, to include an x-ray report, not currently of 
record.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should make 
efforts to obtain VA outpatient treatment records from September 
2008 to the present because the file may not be currently 
complete.

The Veteran also identified applying for SSA disability benefits 
primarily based on his knees.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
Veteran is receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the supporting 
medical documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), emphasizes the need for VA to obtain records from 
other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the Veteran's SSA medical records, to the extent 
they exist.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  In this case, in light of the 
missing records and the Veteran's testimony indicating his knees 
have worsened since the last 2008 VA examination, the Board finds 
a new VA examination is necessary to ascertain the current 
severity of his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for 
treatment of his claimed disability from the 
VA Medical Center in Bay Pines, Florida from 
September 2008 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the Veteran's 
claim for SSA disability benefits. Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be documented 
in the claims folder.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination to 
ascertain the severity of his service-
connected left and right knee disabilities.  
The claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made. 

All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  In this regard, range of 
motion studies should be completed.  In 
addition, the examiner is also specifically 
asked to reconcile whether the Veteran has 
objective evidence of joint effusion, 
locking, recurrent subluxation, lateral 
instability, or dislocated semilunar 
cartilage of the left or right knee. 

4.  Thereafter, readjudicate the Veteran's 
claims.  If the claims remain denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  An 
appropriate period of time should be allowed 
for response. 

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

